Citation Nr: 1221276	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psychiatric disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left side and lower back disability.

4.  Entitlement to a rating in excess of 10 percent for left knee instability.

5.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee (previously rated as chondromalacia patella of the left knee).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction over the claims files was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that the Veteran was scheduled for a Decision Review Officer hearing in June 2011.  In May 2011, prior to the date of the hearing, the Veteran requested that the hearing be transferred to a different RO.  Thereafter, in June 2011, the Veteran withdrew her request for a hearing.

The reopened claim for service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  On June 21, 2011, prior to the promulgation of a decision in the appeal, the appellant's representative notified the Board that the appellant desired to withdraw her appeal for entitlement to service connection for a left hip disability, and a left side and lower back disability; and her appeal for entitlement to a rating in excess of 10 percent for her service connected left knee instability, and a rating in excess of 10 percent for osteoarthritis of the left knee:  

2.  An unappealed October 2001 rating decision denied a claim for service connection for psychiatric disability.  

3.  The evidence received since the October 2001 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to ratings in excess of 10 percent for the components of the Veteran's left knee disability and entitlement to service connection for left hip disability, and left side and lower back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received at the RO on June 21, 2011, the appellant's representative indicated that the appellant desired to withdraw her appeal for higher ratings for the components of her service-connected left knee disability and for service connection for left hip disability and left side and lower back disability.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review these matters.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran originally submitted a claim for entitlement to service connection for psychiatric disability as secondary to her service-connected knee disability in July 2001.  The claim was denied in an October 2001 rating decision because the evidence did not show that any psychiatric disorder was present in service or that any current psychiatric disorder was related to the Veteran's service-connected left knee disability.  The Veteran did not appeal the July 2001 rating decision, and no pertinent evidence was received within one year of the letter notifying her of the rating decision.  The evidence of record in October 2001 included no medical evidence addressing whether the Veteran's diagnosed psychiatric disorder was etiologically related to her service-connected left knee disability.

The evidence added to the record since the July 2001 decision includes the report of a November 2007 VA examination, which shows that the Veteran was diagnosed with bipolar disorder and includes an opinion regarding whether the Veteran's bipolar disorder is related to her service-connected left knee injury.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, it is new and material and reopening of the claims is in order.


	                                        		(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for a left hip disability is dismissed.

The appeal for entitlement to service connection for a left side and lower back disability is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for left knee instability is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee is dismissed.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

Following a review of the record, the Board has determined that further development is required before the Veteran's claim for service connection for psychiatric disability is decided.  

The Veteran contends that her psychiatric disability, particularly her depression and symptoms of irritability, are related to her service-connected left knee disability.  In November 2007, the Veteran was afforded a VA examination to determine the etiology of her psychiatric disability.  The examiner provided a diagnosis of bipolar disorder and stated there was no clear evidence linking the current mental health condition with the service-connected knee disability.  The examiner based her opinion on the fact that the Veteran did seek regular mental health treatment for 15 years following her knee injury; and that literature did not suggest a relationship regarding the development of bipolar disorder and an orthopedic injury.  

However, the examiner failed to address the Veteran's previous diagnoses of recurrent major depressive disorder, dysthymic disorder, and situational disorder noted throughout her VA treatment records.  Further, it is unclear whether the examiner's diagnosis of bipolar disorder in November 2007 was a correction of the Veteran's prior diagnoses or whether the bipolar disorder had existed previously and had gone undiagnosed.   

Additionally, as noted above, the examiner formed her opinion, in part, based on the fact that the Veteran did not seek regular mental health treatment for 15 years following her knee injury.  In stating her opinion, she did not address the Veteran's 1994 hospital report showing that the Veteran sought emergency room treatment for a psychiatric disorder, nor did she address the Veteran's statements regarding continuous private psychiatric treatment between 1994 and 2001.

Therefore, another VA psychiatric examination in necessary in order to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  

Finally, in a December 2007 statement, the Veteran indicated that she sought psychiatric treatment with private psychiatrists (Dr. Chey and Dr. Harwood) from 1994 to 2001.  While July 1994 hospitalization records as well as VA treatment records beginning in 2001 have been associated with the claims file, the record does not reflect that all indicated development has been completed to obtain the private treatment records.  In this regard, the Board notes that the Veteran has indicated that Dr. Chey and Dr. Harwood have retired, but she also stated that her private treatment records are with her VA records.  Therefore, the Board believes that the originating agency should undertake further development to obtain a copy of those records.

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation in adjudicating the claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim, including VA treatment records dated from June 2008 to the present and the private mental health records from Dr. Chey and Dr. Harwood referenced in the Veteran's December 2007 statement.  In doing so, the RO/AMC should request the Veteran to provide clarifying information concerning where the private treatment records are located and any necessary authorization.

2. Then the RO/AMC must arrange for the Veteran to be afforded a VA examination by a psychiatrist or psychologist (other than the one who performed the November 2007 examination) in order to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim.  The claims file, to include a copy of any pertinent evidence in Virtual VA, must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the pendency of the claim as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected left knee disorders.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3. The RO/AMC should undertake any other development it determines to be warranted.

4. Then, the RO/AMC should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


